Name: Political and Security Committee Decision EUPOL COPPS/1/2009 of 27Ã May 2009 on the establishment of the Committee of Contributors for the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  EU institutions and European civil service;  international affairs;  international security
 Date Published: 2009-05-29

 29.5.2009 EN Official Journal of the European Union L 132/18 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2009 of 27 May 2009 on the establishment of the Committee of Contributors for the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2009/412/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2005/797/CFSP of 14 November 2005 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 12(3) thereof, Whereas: (1) Under Article 12(3) of Joint Action 2005/797/CFSP, the Council authorised the Political and Security Committee (PSC) to take the relevant decision on the establishment of a Committee of Contributors for EUPOL COPPS. (2) The European Council Conclusions of GÃ ¶teborg of 15 and 16 June 2001 established guiding principles and modalities for third States' contributions to Police Missions. On 10 December 2002, the Council approved the document entitled Consultations and modalities for the contribution of non-EU States to EU civilian crisis management operations, which further developed the arrangements for the participation of third States in civilian crisis management operations, including the setting-up of a Committee of Contributors. (3) The Committee of Contributors for the EUPOL COPPS should play a key role in the day-to-day management of the Mission. It should be the main forum for discussing all problems relating to the day-to-day management of the Mission. The PSC, which exercises the political control and strategic direction of the Mission, should take account of the views of the Committee of Contributors, HAS DECIDED AS FOLLOWS: Article 1 Establishment A Committee of Contributors (CoC) for the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby established. Article 2 Functions 1. The CoC may express views. The PSC shall take such views into account and exercise the political control and strategic direction of the Mission. 2. The CoCs terms of reference are laid down in the document entitled Consultations and modalities for the contribution of non-EU States to EU civilian crisis management operations. Article 3 Composition 1. All EU Member States shall be entitled to be present at the CoCs discussions. However, only contributing States shall take part in the day-to-day management of the Mission. Representatives of the third States participating in the Mission may attend the CoCs meetings. A representative of the Commission of the European Communities may also attend the CoCs meetings. 2. The CoC shall receive regular information from the Head of Mission. Article 4 Chair For EUPOL COPPS, the CoC shall be chaired, in accordance with the terms of reference referred to in Article 2(2), by a representative of the Secretary-General/High Representative, in close consultation with the Presidency. Article 5 Meetings 1. The CoC shall be convened by the Chair on a regular basis. Where circumstances require, emergency meetings may be convened on the Chairs initiative or at the request of a representative of a participating State. 2. The Chair shall circulate in advance a provisional agenda and documents relating to the meeting. The Chairman shall be responsible for conveying the outcome of the CoCs discussions to the PSC. Article 6 Confidentiality 1. In accordance with Council Decision 2001/264/EC of 19 March 2001 (2), the Councils security regulations shall apply to the CoCs meetings and proceedings. In particular, representatives in the CoC shall possess adequate security clearance. 2. The deliberations of the CoC shall be covered by the obligation of professional secrecy. Article 7 Taking effect This Decision shall take effect on the day of its adoption. Done at Brussels, 27 May 2009. For the Political and Security Committee The President I. Ã RÃ MEK (1) OJ L 300, 17.11.2005, p. 65. (2) OJ L 101, 11.4.2001, p. 1.